UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-7913


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL CRANDALE WILLIAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City.     Malcolm J.
Howard, Senior District Judge. (2:95-cr-00009-H-1)


Submitted:   March 6, 2014                 Decided:   March 26, 2014


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Crandale Williams, Appellant Pro Se. Robert J. Higdon,
Jr., OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Michael Crandale Williams appeals the district court’s

order      granting   his   motion      for       a   sentence   reduction    under    18

U.S.C. § 3582(c)(2) (2012) and reducing his sentence to the low

end of his amended Guidelines range. *                         We have reviewed the

record and find no reversible error.                    Accordingly, we affirm the

district      court’s   order.       See      United        States   v.   Williams,   No.

2:95-cr-00009-H-1 (E.D.N.C. Nov. 7, 2013).                           We dispense with

oral       argument   because     the    facts        and    legal    contentions     are

adequately      presented    in    the     materials         before   this   court    and

argument would not aid the decisional process.

                                                                               AFFIRMED




       *
           Williams contends he is entitled to a further reduction.



                                              2